Citation Nr: 1444899	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  11-09 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to July 1952.  The Veteran died in June 1988.  The appellant is the Veteran's surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana (RO).

During the course of the appeal, the case was transferred to the RO in Muskogee, Oklahoma, for additional development, as all claims involving alleged mustard gas or Lewisite exposure are centrally processed at that RO.


FINDINGS OF FACT

1. In a March 1990 decision, the Board denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.
 
2.  New evidence associated with the claims file since the March 1990 Board decision, when considered by itself or in connection with evidence previously assembled, does not raise a reasonable possibility of substantiating the claim of service connection for the cause of the Veteran's death.



CONCLUSIONS OF LAW

1.  The Board's March 1990 decision, which denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death, is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2013). 

2.  As evidence received since the Board's March 1990 denial is not new and material, the criteria for reopening the appellant's claim of entitlement to service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

With regard to the appellant's claim to reopen the matter of entitlement to service connection for the cause of the Veteran's death, the appellant was provided a notification letters in August 2004, April 2005, June 2005, June 2010, and December 2010 that satisfied the duty to notify provisions after the initial adjudication of this matter in August 2005.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. App. 277 (2009); Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, after the notice letters were provided to the appellant, the claim was readjudicated in a March 2011 statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (finding that VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  

Next, VA has a duty to assist the appellant in the development of her claim.  This duty includes assisting her in the procurement of service treatment records and other pertinent records, and providing a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Shade v. Shinseki, 24 Vet. App. 110 (2010).  VA has repeatedly attempted to obtain service treatment records and service personnel records; assisted the appellant in obtaining evidence; and, afforded her the opportunity to present testimony, written statements, and evidence.  The appellant submitted multiple written statements and private treatment records as well as provided testimony at a June 2014 Board videoconference hearing.  

The Board is cognizant that a copy of the Veteran's service treatment records and service personnel records from his period of active duty has not been associated with the record.  A sole October 1951 morning report was found and associated with the record in 1989.  VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A § 5103A(c)(3); 38 C.F.R. § 3.159(e) (2013).  The RO has repeatedly attempted to obtain the Veteran's service treatment records, receiving multiple responses that the service treatment records were unavailable for review, as they were destroyed in the 1973 fire at the National Personnel Records Center (NPRC).  In a January 2011 VA Memorandum, the RO also made a formal finding regarding the unavailability of the Veteran's service personnel records, noting that all efforts to obtain the information had been exhausted and that any further efforts to obtain the information would be futile.  The RO did send letters to the appellant in July 2010 and January 2011 advising her of the 1973 fire that destroyed the service treatment records of many serviceman as well as that the Veteran's service personnel records were unavailable.  In addition, evidence of record clearly shows that the appellant has been aware of the unavailability of the Veteran's service treatment records for many years.  Finally, the RO's attempts to verify mustard gas/Lewisite exposure in March 2011 were unsuccessful, as the VA Mustard Gas Manager and the Department of Defense were unable to ascertain any exposure based on the information provided.

The Board acknowledges that VA has a heightened duty to assist the appellant in developing her claim since the vast majority of the Veteran's service records were lost in the 1973 fire at NPRC.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The Board is cognizant that the appellant was not provided a VA medical opinion with respect to her claim to reopen the matter of entitlement to service connection for the cause of the Veteran's death.  VA's duty to assist specifically includes providing a medical opinion when necessary if the claim at issue involves disability compensation.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159(c)(4), 3.326.  In the context of dependency and indemnity compensation claims, provision of a medical opinion or other medical analysis is pursuant to 38 U.S.C.A. § 5103A(a) rather than the above cited statute and regulations which pertain only to claims for disability compensation.  DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  As discussed below, new and material evidence to warrant the reopening the claim of entitlement to service connection for the cause of the Veteran's death has not been submitted.  Accordingly, obtaining a medical opinion is not required.  

The available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

When any veteran dies after December 31, 1956, from a service-connected or compensable disability, VA will pay dependency and indemnity compensation to such veteran's surviving spouse, children, and parents.  38 U.S.C.A. § 1310 (West 2002).  In a claim where service connection was not established for the fatal disability prior to the death of the veteran, the initial inquiry is to determine whether the fatal disorder had been incurred in or aggravated by service.  The Board must determine whether the fatal disorder should have been service-connected.  38 C.F.R. § 3.312 (2013).

Special provisions are in effect for service connection claims based on exposure to mustard gas or Lewisite.  Veterans who underwent full-body exposure to a vesicant agent, include those exposed during field or chamber testing.  VA Adjudication Procedures Manual, M21-1MR, Part IV.ii.1.F.20.c.  The determination of whether or not a veteran was actually exposed to the specified vesicant agents is a question of fact for the Board to determine after full development of the facts, including an evaluation of the credibility of the veteran's statements in light of all the evidence in the file.  See Pearlman v. West, 11 Vet. App. 443 (1998).

Full body exposure to nitrogen, sulfur mustard, or Lewisite during active military service, together with the subsequent development of certain listed cancers is sufficient to establish service connection for that condition.  38 C.F.R. § 3.316(a)(2) (2013).  Colon, bone, and liver cancer are not among the listed conditions in 38 C.F.R. § 3.316 associated with exposure to mustard gas.  However, regulations governing presumptive service connection for full body exposure to nitrogen, sulfur mustard, or Lewisite do not preclude a veteran from establishing service connection with proof of actual direct causation.  See generally Combee v. Brown, 34 F.3d 1039 (1994).

Unappealed rating decisions by the Board are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7104.  VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  In addition, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

Historically, the appellant originally filed a claim of entitlement to service connection for the cause of the Veteran's death in January 1989.  In a July 1989 rating decision, notice of which was mailed to the appellant that same month, the RO denied that claim, finding that the Veteran's cause of death, colon cancer, was not shown to have been incurred in or aggravated by service and was not shown to have developed within the presumptive period.  In addition, the RO found that colon cancer was not shown to be related to residuals of any possible shell fragment wound to the back and/or chest area received in combat in Korea.

The appellant appealed the decision to the Board.  In a March 1990 decision, the Board denied the claim for entitlement to service connection for the cause of the Veteran's death, finding that the Veteran died in June 1988 from carcinoma of the colon with metastatic disease of the bone and liver, which was first shown many years after service discharge and was not related to any incident of service origin.  The Board found that a service incurred disorder did not cause the fatal colon cancer or contribute substantially or materially to the Veteran's death.  The Board further highlighted that service medical records were unavailable and that the only available service information was a morning report showing that the Veteran apparently received medical treatment without hospitalization in October 1951.  The Board noted that the Veteran's cause of death could not reasonably be attributed to his Korean Conflict service.  Finally, the Board indicated that residuals of a claimed shell fragment wound were not shown after service and were in no way associated with colon cancer in any event.  The appellant did not appeal this determination of the Board to the United States Court of Appeals for Veterans Claims.

In April 2004 and April 2005 statements, the appellant sought to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  In her petition to reopen her claim, the appellant is now claiming that the Veteran's death was related to in-service mustard gas/Lewisite exposure during basic training as well as while he was stationed in Korea.  She further asserted that the Veteran's documented in-service injury in the October 1951 morning report of record caused his fatal disorder of colon or rectum cancer.  The Board is cognizant that these theories of entitlement were not previously considered by the RO.  The Board further acknowledges the appellant's assertions that her claim should be treated as a new claim instead of claim to reopen, as research from the National Academy of Science Institute of Medicine concerning the health effects of mustard gas/Lewisite did not exist until 1993.  However, the Board notes that a new theory of causation for service connection for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim but rather should be regarded as a claim to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008); see also Robinson v. Peake, 21 Vet. App. 545, 550 (2008), citing Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd, 421 F.3d 426, 1346, 1349 (Fed. Cir. 2005) (noting that a final denial on one theory is a final denial on all theories).  Thus, new and material evidence is required to reopen the issue of entitlement to service connection for the cause of the Veteran's death, cardiorespiratory arrest secondary to metastatic carcinoma of the colon.

This appeal arises from the RO's August 2005 rating decision that reopened and denied the appellant's claim.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (finding that VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

Evidence added to the claims file since the March 1990 Board decision includes multiple written statements from the appellant and her representative; responses from NPRC in July 2010 and December 2010 that the record was fire related and that service treatment records and service personnel records were not found; a January 2011 VA Memorandum showing a formal finding regarding the unavailability of the Veteran's service personnel records; a March 2011 response from the Department of Defense indicating that it was not able to ascertain any chemical exposure for the Veteran during service based on the information provided; private treatment records concerning the appellant's own health conditions; VA examination reports evaluating the appellant's health conditions dated in 1998; and a June 2014 Board videoconference hearing transcript. 

The additionally received evidence is "new" in the sense that it was not previously before agency decision makers.  However, the Board concludes that the evidence which was associated with the record since the March 1990 Board decision is not "material".  Evidence associated with the record does not raise a reasonable possibility of substantiating the appellant's claim and, therefore, is not considered new and material evidence.  The RO made additional attempts to obtain service personnel records and service treatment records as well as to verify the asserted in-service exposure to mustard gas/Lewisite and the asserted gunshot wound to the rectum during service.  Those attempts were unsuccessful, failing to yield any evidence verifying the asserted in-service events or linking the Veteran's cause of death to his military service.  See generally Villalobos v. Principi, 3 Vet. App. 450 (1992) (noting that evidence that is unfavorable to a claimant is not new and material).  In this case, the newly received evidence is not considered new and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for the cause of the Veteran's death.

Under these circumstances, the Board concludes that the criteria for reopening the claim of entitlement to service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As new and material evidence to reopen the finally disallowed claim has not been received, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence has not been received in order to reopen a claim of entitlement to service connection for the cause of the Veteran's death.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


